          Case 1:21-cr-00176-CJN Document 22 Filed 08/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                        :
                                                 :
                                                 :
               v.                                :           Cr. No. 21-cr-00176 (CJN)
                                                 :
STEVE OMAR MALDONADO,                            :
                                                 :
                  Defendant.                     :
____________________________________             :

                     MOTION TO TEMPORARILY ALLOW TRAVEL

       Mr. Steve Maldonado, through undersigned counsel, respectfully submits this motion to

temporarily allow travel outside the continental United States, specifically to Puerto Rico, and as

grounds therefore states:

       1. On February 8, 2021, Mr. Maldonado was charged by criminal complaint with

           Entering and Remaining on Restricted Buildings or Grounds in Violation of 18

           U.S.C. § 1752(a)(1) and (2), and Violent Entry or Disorderly Conduct, and Parade,

           Demonstrate, or Picket on Capitol Grounds in violation of 40 U.S.C. § 5104(e)(2)(D)

           and (G). See ECF No. 1.

       2. On February 12, 2021, Mr. Maldonado appeared in the U.S. District Court of the

           District of Columbia for an initial appearance. At that hearing, Magistrate

           Meriweather released Mr. Maldonado on his personal recognizance subject to the

           following conditions: weekly check-ins with Pretrial Services in D.C., surrender of

           his passport, notification to Pretrial Services in advance of any travel outside the

           Middle District of Florida, court approval for all travel outside the continental U.S.,

           and a stay-away from the District of Columbia, among others. See ECF No. 5.
     Case 1:21-cr-00176-CJN Document 22 Filed 08/19/21 Page 2 of 3




3. On February 23, 2021, Mr. Maldonado submitted a motion for temporary travel to

     Puerto Rico so he could facilitate the settling and liquidation of his recently deceased

     father’s assets. See ECF No. 7.

4. On March 3, 2021, Magistrate Meriweather granted Mr. Maldonado’s motion for

     temporary travel. See Minute Order (Mar. 3, 2021).

5. Also on March 3, 2021, a federal grand jury indicted Mr. Maldonado on the

     previously listed misdemeanor charges, and also a felony charge of Obstructing an

     Official Proceeding, in violation of 18 U.S.C. § 1512(c)(2), and Aiding and Abetting

     the same, in violation of 18 U.S.C. § 2.

6. Since that time, the parties have participated in two status conferences where it was

     explained that discovery and disposition negotiations were ongoing. See Minute

     Entries May 13, 2021 & Jul. 13, 2021). A next status conference is scheduled for

     September 14, 2021.

7.    On July 26, 2021, Mr. Maldonado has entered into a contract with Shalom Realty De

     Puerto Rico, LLC, to facilitate the sale of his deceased father’s home. See Ex. A.

8. However, to complete the sale, he needs to be physically present in the country to

     close on the home and make some repairs to the bathrooms.

9. According to the terms of the contract, Mr. Maldonado has 60 days to physically

     close on the home, expiring on September 22, 2021. See Ex. A.

10. Therefore, Mr. Maldonado requests that he be able to travel temporarily to Puerto

     Rico for a period of two (2) weeks to close on his deceased father’s home and repair

     the bathrooms.

11. Undersigned counsel has reached out to the government and pretrial services for their



                                           2
          Case 1:21-cr-00176-CJN Document 22 Filed 08/19/21 Page 3 of 3




           position. The government’s position is as follows:

                   It appears that “(1) defendant has no criminal history leading to scoring in
                   Sentencing Guidelines; (2) defendant went and returned on previous trip
                   without issue; and (3) defendant has been in full compliance with pretrial
                   conditions these last several months. Assuming you (Ms. Halverson and
                   Pretrial) can confirm [this information] regarding Mr. Maldonado, and Pretrial
                   can obtain a copy of round-trip ticket before his departure, the government
                   will not oppose [requested] travel.”


       12. As of today, Pretrial Services has not responded to undersigned counsel’s requests for

           its position. However, Mr. Maldonado has no issue providing Pretrial Services a

           copy of his round-trip ticket before departure. 1

       13. Therefore, Mr. Maldonado requests that this Court allow him special permission to

           fly and stay in Fajardo, Puerto Rico for 14 days to conclude his father’s estate.



                                               Respectfully submitted,

                                               A.J. KRAMER
                                               FEDERAL PUBLIC DEFENDER


                                               ______/s/____________________
                                               Cara Halverson
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W., Suite 550
                                               Washington, D.C. 20004
                                               (202) 208-7500
                                               Cara_halverson@fd.org




1
       Mr. Maldonado has not yet booked his air ticket for travel. However, if the motion is
granted, he will take special care to ensure that his travel dates do not interfere with the currently
scheduled status conference set for September 14, 2021.
                                                  3
